Citation Nr: 0432773	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

4.  Entitlement to a compensable initial rating for residuals 
of fragment wound to the right scapular area.

5.  Entitlement to an effective date earlier than December 3, 
2002 for the award of service connection for post-traumatic 
stress disorder (PTSD), bilateral hearing loss, and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, a September 2002 RO rating 
decision denied claims for service connection for back and 
left knee disabilities.  The RO also granted service 
connection for residuals of fragment wound to the right 
scapular area and assigned an initial non-compensable 
evaluation.  In an April 2003 decision, the RO granted 
service connection for PTSD, bilateral hearing loss and 
tinnitus with a December 3, 2002 effective date of award.  
The veteran has appealed the effective date of award assigned 
for his PTSD, bilateral hearing loss and tinnitus as well as 
a non-compensable initial rating assigned for his bilateral 
hearing loss.  

The Board has rephrased the issue involving the assigned 
rating for bilateral hearing loss to reflect that the claim 
involves an initial rating following a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).  As 
addressed in the remand following this decision, the Board 
has placed on the title page the issue of entitlement to a 
compensable initial rating for residuals of fragment wound to 
the right scapular area for procedural purposes only.

The issues of entitlement to service connection for back and 
left knee disabilities as well as entitlement to higher 
initial evaluations for bilateral hearing loss and residuals 
of fragment wound to the right scapular are addressed in the 
REMAND portion of the decision below. 


FINDINGS OF FACT

The veteran first filed formal claims for service connection 
for PTSD, bilateral hearing loss and tinnitus on December 3, 
2002; there are no communications prior to this time which 
may be considered formal or informal claims.


CONCLUSION OF LAW

Entitlement to an effective date earlier than December 3, 
2002 for the awards of service connection for PTSD, bilateral 
hearing loss and tinnitus is not established.  38 U.S.C.A. §§ 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2)(i) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1969 to 
April 1971.  His original application for VA compensation 
benefits (VA Form 21-526) was filed in July 2001.  At that 
time, he claimed entitlement to compensation for the 
disabilities of "Back/R[ight] Scapular area injury," 
"L[eft] knee," and "Lupus."  He did not identify any 
additional disabilities in this filing.  A September 2002 RO 
rating decision granted service connection for residuals of 
fragment wound to the right scapular area, and denied claims 
for service connection for a back condition, a left knee 
condition, and lupus.

In a VA Form 21-4138 filing, self-dated by the veteran as 
October 23, 2002 and received by VA on October 28, 2002, the 
veteran made the following statement:

Reference your Rating Decision dated 09/26/02 
regarding my claim for :

1.  Back condition/right scapular area
1.  Left knee condition

I wish to appeal your decision regarding these 
two issues as I feel that the records are 
adequate to support my claim that these 
conditions should be service connected.

Issue one:  back condition/right scapular area 
- I considered this condition as one as the 
problem is due to shrapnel wound and I continue 
to have pain with the right scapular area.  I 
feel that it should be rated at a compensable 
level due to the pain, tenderness, and limited 
motion I occasionally experience.

Issue two:  The left knee condition was 
certainly aggravated by me period of military 
service and continues to give me problems at 
times.

Please provide me with a Statement of the Case 
as I wish to appeal your decision regarding 
these issues.
Thank You.

In pertinent part, the record next reveals that the veteran 
filed another VA Form 21-4138 filing, self-dated by the 
veteran as December 2, 2002 and received by VA on December 3, 
2002.  At this time, he stated that he "would like to amend 
my claim to also include [PTSD, bilateral hearing loss and 
tinnitus] to be considered for service connection."  An 
April 2003 RO decision granted service connection for PTSD, 
bilateral hearing loss and tinnitus effective to this 
December 3, 2002 filing.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation similarly states that the effective date "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i) 
(2004).  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1) (West 2002). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

As indicated above, the veteran was discharged from service 
in April 1971.  There is no formal or informal application 
for benefits received within the one year period following 
his separation from service.  Therefore, an effective date of 
award cannot be earlier than the date of receipt of the 
original application.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2004)..  The RO has accepted the 
veteran's December 3, 2002 filing as the original application 
for compensation benefits for PTSD, bilateral hearing loss 
and tinnitus.  An earlier effective date of award would 
require a written document received by VA prior to that time 
reflecting an intent to seek service connected benefits for 
the disabilities of PTSD, bilateral hearing loss and 
tinnitus.

The Board has carefully reviewed the record and fails to find 
any suggestion that the veteran intended to apply for service 
connection for PTSD, bilateral hearing loss and/or tinnitus 
prior to December 3, 2002.  The veteran only makes one 
argument for an earlier effective date of award which can be 
best summarized by his statement in a VA Form 21-4138 filing, 
received in May 2003, as follows:

Reference your Rating Decision dated 4/10/03 
regarding my claim for:
1.PTSD
2.bilateral hearing loss
3.tinnitus

I sincerely thank you for the award however I 
feel there was an error in calculating the 
effective date of the award.  You granted 
service connection effective December 3, 2002.  
I submitted VAF21-4138 dated 10/23/02 to amend 
my compensation claim to include these 
conditions.
I feel that the award should have been 
effective November 1, 2002 with payment 
beginning December 1, 2002.  Please review the 
record and make any adjustments necessary.  
Thank you.

The Board has quoted in its entirety the veteran's VA Form 
21-4138 filing received in October 2002, and finds no 
language supporting his contention that this document 
reflected an intent to file claims for service connection for 
PTSD, bilateral hearing loss and/or tinnitus.  Based on the 
above, the Board finds that the veteran first filed a formal 
claim for service connection for PTSD, bilateral hearing loss 
and tinnitus on December 3, 2002.  There are no 
communications prior to this time which may be considered a 
formal or informal claim.  Therefore, the claim of 
entitlement to an effective date earlier than December 3, 
2002 for the awards of service connection for PTSD, bilateral 
hearing loss and tinnitus must be denied.

In so deciding, the Board notes that the earlier effective 
date of award claim stems from original claims filed on 
December 3, 2002.  On December 6, 2002, the RO provided the 
veteran a letter advising him of the types of evidence and/or 
information necessary to substantiate his claims as well as 
the relative duties on the part of himself and VA in 
developing his claims.  38 U.S.C.A. § 5103 (West 2002).  VA's 
General Counsel has held that, in such a situation, the duty 
to notify provisions of 38 U.S.C.A. § 5103 have been 
satisfied.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is 
bound by General Counsel precedent opinions.  38 U.S.C.A. § 
7104(c) (West 2002).  In any event, the Board notes that the 
law, and not the facts, are dispositive on the issue of 
entitlement to an effective date of award prior to December 
3, 2002.  Therefore, the provisions of 38 U.S.C.A. § 5103 are 
not applicable to the claims.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The claim of entitlement to an effective date earlier than 
December 3, 2002 for the awards of service connection for 
PTSD, bilateral hearing loss and tinnitus is denied.


REMAND

The veteran has indicated in his original claim for 
compensation received in July 2001 that his records from the 
Birmingham, Alabama VA Medical Center (VAMC) were relevant to 
his claims on appeal.  The RO made one request in February 
2002 for all VA clinic records since 2001 and received a 
comment that no notes were on file.  A December 2003 letter 
by the veteran reiterated his comment that his Birmingham, 
Alabama VAMC records were pertinent to his claims on appeal, 
but the RO did not make a follow-up request for records.  The 
RO must clarify with the veteran his date(s) of treatment at 
the Birmingham VAMC, and make continuing efforts to obtain 
the identified documents until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  A May 2002 VA 
examination report also reflects that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The RO must obtain all legal and 
medical documents associated with this claim prior to any 
further adjudication of the case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board next notes that the RO's September 2002 rating 
decision granted service connection for residuals of fragment 
wound to the right scapular area and assigned an initial non-
compensable rating.  The RO also denied a claim for service 
connection for a back disability.  In October 2002, the 
veteran filed a notice of disagreement (NOD) regarding a 
denial of service connection for "Back Condition/right 
scapular area" with an explanation as follows:

Issue one: back condition/right scapular area 
- I considered this condition as one as the 
problem is due to shrapnel wound and I 
continue to have pain with the right scapular 
area.  I feel that it should be rated at a 
compensable level due to the pain, tenderness, 
and limited motion I occasionally experience.

The Board is of the opinion that this filing represents an 
NOD as to the RO's assignment of an initial non-compensable 
rating for residuals of fragment wound of the right scapula 
region.  Clearly, the veteran references pain, tenderness and 
limited motion in the right scapular area and argued that his 
condition should be rated at a compensable level.  The RO 
must issue a Statement of the Case (SOC) on the issue of 
entitlement to a compensable initial rating for residuals of 
fragment wound of the right scapula region in order to afford 
the appellant the opportunity to perfect his appeal, if he so 
desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1.  The RO should contact the veteran and 
inform him that service connection is in 
effect for disability involving the right 
upper back/shoulder area.  The RO should 
clarify with the veteran whether his claim for 
service connection for a "back" injury is 
meant to refer to a different disability such 
as injury to the cervical, thoracic or lumbar 
spinal segments.

2.  The RO should clarify with the veteran the 
date(s) and location(s) of all his VA 
treatment since his discharge from service.  
Thereafter, the RO should undertake exhaustive 
attempts to obtain all VA clinic records 
identified until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further efforts 
to obtain them would be futile.

3.  The RO should obtain all medical and legal 
documents associated with the veteran's award 
of disability benefits from SSA.

4.  The RO should furnish the appellant, and 
his accredited representative, an SOC which 
advises him of the Reasons and Bases for 
denying a compensable initial rating for 
residuals of fragment wound of the right 
scapula region.  The appellant should be 
afforded the opportunity to respond to the 
SOC, and advised of the requirements necessary 
to perfect his appeal.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



